Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 4, 2019

                                    No. 04-19-00288-CV

                           DCP SAND HILLS PIPELINE, LLC,
                                     Appellant
                                        v.

                   SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                  Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-16-0033-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                       ORDER
       Appellant’s motion for reconsideration of this court’s September 20, 2019 order denying
appellant’s request for emergency relief is DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.


                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk